ORDER

PER CURIAM.
Richard Jack (“Father”) appeals a judgment entered in the Circuit Court of Henry County terminating his parental rights to his three children, M.D.J., M.N.J., and M.J. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).